Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Election/Restrictions
Applicant's election with traverse of Species IV and Sub-Species A.6 in the reply filed on November 25, 2022 is acknowledged.  
The Examiner upon reviewing the arguments presented on Pages 18-20, the Examiner does agree with the applicant with regards to combining some of the Sub-Species together.  In a telephone conversation with Ryan Truesdale (Reg. No. 72,348) it was confirmed that the following sub-species will be combined.  The new sub-species are as follows:
Sub-Species H (two lobe rotor, hypotrochoidal, no offset) – Figures 2B, 2C, 3a-3c, 4a-4c, 5, and 10 (previously Sub-Species A.1-A.5 are now part of the same sub-species);
Sub-Species O (two lobe rotor, hypotrochoidal, with offset) – Figures 12, 13A-13D, 14A-14D, 15A-15B, 16A-16B, 17A-17B, 18A-18B, and 19A-19B (previously Sub-Species A.6-A.11 and B.4-B.6 are now part of the same sub-species);
Sub-Species T (3 lobe triangular rotor) – Figures 6A-6C, 7A-7B, and 8A-8D (previously Sub-species B.1-B.3 are now part of the same sub-species).
The applicant confirmed that they elect Sub-Species O (this sub-species includes Sub-Species A.6, which was the same election made in the formal election filed on November 25, 2022).  The traversal of the Sub-Species was due to the Sub-species should be grouped together.  The Examiner agreed, and has grouped the Sub-Species together as argued and agreed upon in the telephone interview on December 16, 2022 with regards to the two lobe rotor configuration.  The only additional arguments with regards to the Sub-Species was the separate grouping of the two lobe rotor versus a three lobe rotor (both having an inwardly offset hypotrochoidal shape).  The Examiner does not find the arguments persuasive with the combination of the Sub-Species of the two lobe rotor with the three lobe rotor, since the design of the rotor and stator would be different requiring additional search, in addition to, different art would have to be applied to the different sub-species.  These differences would create undue burden due to the additional search required for these different configurations.
Applicant also traversed the separate species of Species III, IV, V, VI, and VII, which they argued could be searched together without undue burden.  The Examiner has reconsidered their request, and the restriction requirement will now have these combined into one species (Species III).  The Species that are being restricted include:
Species I shown in Figures 9A and 9B, Species II shown in Figure 11, Species III shown in Figures 28-32 (combined previously Species III-VII), and Species VIII shown in Figures 33A and 33B.
 The applicant has elected Species III (new) (this included Species IV elected in the response mailed November 25, 2022 and confirmed by an interview on December 16, 2022) – shown in Figures 28-32, and Sub-Species O (two lobe rotor, hypotrochoidal, with offset) – shown Figures 12, 13A-13D, 14A-14D, 15A-15B, 16A-16B, 17A-17B, 18A-18B, and 19A-19B (previously Sub-Species A.6-A.11 and B.4-B.6, where Sub-species A.6 was elected and confirmed in the interview on December 16, 2022).
The requirement is still deemed proper and is therefore made FINAL.
	Claims 7-10 and 12 are stated by Applicant to read on the elected Species and/or Sub-Species.  Claims 1-6, 11, and 13-20 have been withdrawn as being directed to a non-elected Species and/or Sub-Species.
Specification
The disclosure is objected to because of the following informalities: the specification discloses a “stator” that “spins about said stator axis” (see at least claim 7, Abstract, ¶0016, 0017, 0020, 0023, 0026, 0127, 0129-0131, 0133-0135 (these paragraph numbers are not all inclusive, but are just a few examples of where the “stator” is disclosed to “spin”).  The Examiner recommends changing “stator” to “outer cylinder” or “outer rotor”, since a “stator” by definition is a stationary component.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “said stator configured to spin about said stator axis”, which is indefinite, since by definition a “stator” is a “portion of a machine that remains fixed with respect to rotating parts, especially the collection of stationary parts in the magnetic circuits of a machine”.  Since the claimed “stator” is “configured to spin”, the stator is not fixed, and therefore, the use of the terminology of “stator” is indefinite due to a non-movable part actually “spins”.  The Examiner recommends changing “stator” to “outer rotor” or “outer cylinder”, so that the terminology is consistent with one having ordinary skill in the art.  
	Claims 8-10 and 12 are rejected by virtue of their dependence on claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GRANN (European Patent Publication EP 1988288 A1).
Regarding claim 7, GRANN discloses:  a rotary machine comprising a stator (2) having a stator length (see Figure 7, which shows that the stator has a stator length) and a stator axis (X) (see Figure 7), and a rotor (4) having a rotor length (see Figure 7, which shows that the rotor has a rotor length) and a rotor axis (Y) (see Figure 7), said rotor disposed within said stator (see Figure 7), 
said rotor, along at least a portion of said rotor length, having a rotor helical profile (see Figure 7), and a rotor shape that is inwardly offset from a hypotrochoidal shape at any cross-section transverse to said rotor axis (see ¶0013, ¶0032-¶0033, and claim 1), said rotor configured to spin about said rotor axis (¶0025, ¶0027-¶0033, ¶0036-¶0037)
said stator, along at least a portion of said stator length, having a stator helical profile (see Figure 7), and a stator shape at any cross-section transverse to said stator axis that is an outer envelope formed when said rotor shape undergoes planetary motion (see Figures 3a-7), said stator configured to spin about said stator axis (¶0027-¶0033, ¶0036-¶0037)
wherein said rotor and the stator are held at a fixed eccentricity with said rotor axis offset relative to said stator axis (see Figure 7) so that during operation of said rotary machine, said rotor undergoes planetary motion relative to said stator without orbiting (see Figure 7, ¶0027-¶0033, ¶0036-¶0037).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
US Patent Application 17/565454
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/565454 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the co-pending application.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/565454 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the co-pending application.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17/565454 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the co-pending application.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17/565454 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the co-pending application.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17/565454 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application includes all of the limitations except that the rotary machine is a multi-stage machine and a plurality of chambers are formed between cooperating surfaces of said rotor and said stator.
Even though copending Application No. 17/565454 is silent that it is a multi-stage machine and a plurality of chambers are formed between cooperating surfaces of said rotor and said stator, the claims recite helical profiles for both the rotor and the stator,  where it is well known in the art that the helical surfaces form a plurality of chambers between the rotor and stator due to the chambers are formed at different sections along the helical interface between the rotor and the stator.  
It would have been obvious at the time of the invention to have the rotary machine is a multi-stage machine and a plurality of chambers are formed between cooperating surfaces of said rotor and said stator, since it requires only routine skill in the art to have multiple stages with a plurality of chambers in a helical rotary machine due to the rotor and stator has a helical profile enabling multiple chambers to be formed along the length of the helical rotary machine. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
US Patent Application 17/570154
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/570154 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GUSTAV discloses a rotor (inner) and a stator (outer rotor) (see Figures 2A-4A), however, does not disclose the rotor shape being an inwardly offset from a hypotrochoidal shape.

Communication
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-F, 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746